Citation Nr: 0304415	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  94-17 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for headaches as a 
chronic disability resulting from an undiagnosed illness.

2.  Entitlement to service connection for fatigue as a 
chronic disability resulting from an undiagnosed illness.

3.  Entitlement to service connection for poor concentration 
as a chronic disability resulting from an undiagnosed 
illness.

4.  Entitlement to service connection for slowness in thought 
as a chronic disability resulting from an undiagnosed 
illness.

5.  Entitlement to service connection for memorization 
problems as a chronic disability resulting from an 
undiagnosed illness.

6.  Entitlement to service connection for nervousness as a 
chronic disability resulting from an undiagnosed illness.

7.  Entitlement to service connection for nausea as a chronic 
disability resulting from an undiagnosed illness.

8.  Entitlement to service connection for sweating as a 
chronic disability resulting from an undiagnosed illness.

9.  Entitlement to service connection for excessive 
salivation as a chronic disability resulting from an 
undiagnosed illness.

10.  Entitlement to service connection for respiratory 
symptoms as a chronic disability resulting from an 
undiagnosed illness.

11.  Entitlement to service connection for dizziness as a 
chronic disability resulting from an undiagnosed illness.

12.  Entitlement to service connection for weakness as a 
chronic disability resulting from an undiagnosed illness.


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1979 to September 1982, from September 1988 to 
September 1992, and from January 1996 to January 2000.  He 
served in Southwest Asia from January 6, 1991, to May 9, 
1991.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1993 rating 
decision by the Louisville, Kentucky, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  Subsequently, the 
case was transferred to the RO in Fort Harrison, Montana.
The Board remanded the case for additional development in 
August 1998 and in December 2000.  To the extent possible, 
the requested development has been completed and has been 
appropriately developed for appellate review.


FINDINGS OF FACT

There is no evidence that the veteran has a present chronic 
disability due to an undiagnosed illness manifested by signs 
or symptoms involving headaches, fatigue, poor concentration, 
slowness in thought, memorization problems, nervousness, 
nausea, sweating, excessive salivation, respiratory symptoms, 
dizziness, or weakness.


CONCLUSION OF LAW

Service connection for an undiagnosed illness manifested by 
signs or symptoms involving headaches, fatigue, poor 
concentration, slowness in thought, memorization problems, 
nervousness, nausea, sweating, excessive salivation, 
respiratory symptoms, dizziness, and weakness is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.317 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant recent change in VA law.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA) (codified 
at 38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have also been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  The veteran was notified 
of the VCAA provisions by the December 2000 Board remand 
order and by a November 2002 rating decision.  The claims 
were also re-adjudicated and denied on the merits in the 
November 2002 rating decision and were addressed in a 
November 2002 Supplemental Statement of the Case (SSOC).  The 
RO has advised the veteran of the evidence necessary to 
substantiate his claims by various documents during the 
course of this appeal.  These documents adequately notified 
him of the evidence necessary to substantiate the matters on 
appeal and of the action to be taken by VA.  As the veteran 
has been kept apprised of what he must show to prevail in his 
claims, what information and evidence he is responsible for, 
and what evidence VA must secure, there is no further duty to 
notify.  See Generally Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The November 2002 SSOC, in particular, outlined 
for the veteran his responsibilities in evidentiary 
development.

In claims for disability compensation the VCAA requires VA 
provide medical examinations or obtain medical opinions when 
necessary for an adequate decision.  The veteran underwent VA 
examinations in October 1993 and November 1999, but failed, 
without demonstration of good cause, to report for scheduled 
examinations in December 2001.  Therefore, his claims must be 
decided based upon the evidence of record.  See 38 C.F.R. 
§ 3.655.

In the circumstances of this case, any additional development 
or notification would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  The duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  

Factual Background

Service medical records for Army and National Guard service 
from 1979 to 1993 are negative for complaint, treatment, or 
diagnosis related to headaches, fatigue, poor concentration, 
slowness in thought, memorization problems, nervousness, 
nausea, sweating, excessive salivation, respiratory symptoms, 
dizziness, or weakness.  A March 1993 examination revealed no 
clinical abnormalities.  The veteran stated he was in good 
health and noted no medical problems in his March 1993 report 
of medical history.

In a July 1993 application for VA benefits the veteran 
requested service connection for petroleum poisoning as a 
result of having inhaled oil fire smoke in Kuwait.  He noted 
symptoms including headaches, fatigue, poor concentration, 
slowness in thought, memorization problems, nervousness, 
nausea, sweating, excessive salivation, respiratory symptoms, 
dizziness, and weakness.  

On VA examination in October 1993 the veteran complained of 
headaches beginning in 1991.  He described his headaches as 
either frontal or occipital, occurring 3 to 4 times per week, 
and lasting 2 to 3 hours.  He also complained that routine 
tasks easily fatigued him, that he frequently felt nauseated, 
that 2 to 3 times per week he experienced night sweats, that 
he experienced chest discomfort and breathing difficult upon 
exertion, that he had difficulty concentrating and slow 
thought processes as demonstrated by his inability to gain 
admission to law school, and that he was tired, weak, easily 
exhausted, very nervous around strangers, and felt dizziness 
if he stood for prolonged periods of time.  The examiner's 
impression was claimed exposure to hazards in the Persian 
Gulf, tension headaches, fatigue with no specific etiology 
present upon examination, no diagnosis as to recurrent 
nausea, no diagnosis concerning claims of night sweats and 
easy sweating, negative cardiopulmonary examination with 
shortness of breath on exertion that would be explored 
further, complaints of inability to concentrate and scoring 
poorly on tests, complaints of dizziness, and numerous 
somatic complaints related to a nervous condition.  A 
psychiatric examination included a diagnosis of dysthymia 
secondary to Persian Gulf experiences.  In a November 1993 
addendum the examiner noted that all studies conducted in 
conjunction with the examination had been within normal 
limits.

In his January 1994 notice of disagreement the veteran 
reiterated his claims and noted that he had not reported his 
symptoms of illness during active service because he feared 
he might experience difficulties joining the National Guard.  
He stated, in essence, that he never sought private medical 
treatment because of the expense and that he did not realize 
his symptoms were Persian Gulf War related until 
approximately April or May 1993.  In subsequent statements he 
reiterated his claims, asserting that a failure to pass a 
physical training test supported his claims.

Service medical records for Marine Corps service from January 
1996 to January 2000 are negative for complaints, treatment, 
or diagnosis related to headaches, fatigue, poor 
concentration, slowness in thought, memorization problems, 
nervousness, nausea, sweating, excessive salivation, 
respiratory symptoms, dizziness, and weakness.  An October 
1994 enlistment examination revealed scars, but no other 
clinical abnormalities.  In medical history given at the time 
he denied frequent or severe headaches, dizziness or fainting 
spells, shortness of breath, frequent indigestion, stomach, 
liver, or intestinal trouble, loss of memory or amnesia, and 
nervous trouble of any sort.  A November 1999 examination in 
conjunction with a VA service connection claim for low back 
and left hand disorders revealed no objective findings of 
headaches, fatigue, poor concentration, slowness in thought, 
memorization problems, nervousness, nausea, sweating, 
excessive salivation, respiratory symptoms, dizziness, or 
weakness.

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Compensation may be paid to any Persian Gulf War veteran 
"suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed 
illnesses)."  38 U.S.C.A. § 1117.  VA has determined that 
these may include, but are not limited to, symptoms such as 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  See 
38 C.F.R. § 3.317(b).  The chronic disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006, and must not be attributed 
to any known clinical diagnosis by history, physical 
examination, or laboratory tests.  Id.

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Further, a chronic disability is one that has existed for 6 
months or more, including disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  Id.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). 

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

To establish entitlement to the benefits sought the veteran 
must meet the threshold requirement of showing a present 
chronic disability.  He must exhibit objective indications of 
chronic disability resulting from an illness or illnesses 
manifested (in this case) by signs or symptoms involving 
headaches, fatigue, poor concentration, slowness in thought, 
memorization problems, nervousness, nausea, sweating, 
excessive salivation, respiratory symptoms, dizziness, and 
weakness.  Based upon the available evidence of record this 
threshold is not met.  In fact, the evidence shows the 
veteran has denied any recent medical history related to 
these claims and there is no objective medical evidence of 
any chronic signs or symptoms due to an undiagnosed illness.  
The Board (via Remand) and the RO (by scheduling 
examination(s)) attempted to assist the veteran in 
establishing that he currently has the disabilities at issue.  
Without explanation he failed to report for examination; and 
there remains no competent evidence that he has the chronic 
disabilities claimed.  Therefore, service connection for 
headaches, fatigue, poor concentration, slowness in thought, 
memorization problems, nervousness, nausea, sweating, 
excessive salivation, respiratory symptoms, dizziness, and 
weakness as chronic disabilities resulting from an 
undiagnosed illness is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the 
preponderance of the evidence is against the veteran's 
claims.


ORDER

Service connection for headaches, fatigue, poor 
concentration, slowness in thought, memorization problems, 
nervousness, nausea, sweating, excessive salivation, 
respiratory symptoms, dizziness, and weakness as chronic 
disabilities resulting from an undiagnosed illness is denied.


	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

